DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 12/02/2021 has been entered. Claims 1-20 are pending and addressed below.
Examiner acknowledges that a “TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING REJECTION OVER A “PRIOR” PATENT” (Patent No 11128502) has been submitted by the applicant on 09/15/2021.

Claim Objections
Claim 5 is objected to because claim should read in line 4 “wherein the reference signal is based on a first base sequence and a second base sequence, the first base sequence corresponding to [[a]] the first frequency domain resource group and the second base sequence corresponding to [[a]] the second frequency domain resource group”.
Claim 8 is objected to because claim should read in line 6 “the first base sequence corresponding to [[a]] the first frequency domain resource group and the second base sequence corresponding to [[a]] the second frequency domain resource group”.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair Robert et al US 20140192756, hereinafter Baldemair, in view of Smith; Jack Anthony et al US 20140370904 A1, hereinafter Smith.
Regarding claims 1, 5 and 8, Baldemair teaches, a reference signal transmission method, comprising: 
sending a reference signal using a time-frequency resource whose time domain resource is a symbol and whose frequency domain resource comprises a first frequency domain resource group and a second frequency domain resource group (Baldemair: Fig. 5, [36] teaches receiving reference signal comprising two different frequency segments (i.e. groups) on a symbol),
wherein the reference signal is based on a first base sequence and the second base sequence, the first base sequence corresponding to a first frequency domain resource group and the second base sequence corresponding to a second frequency domain resource group (Baldemair: [36] teaches first and second frequency segments correspond to two different base sequence).
 Baldemair does not expressly teach, wherein the first frequency domain resource group and the second frequency domain resource group correspond to different frequency-domain combs on the frequency domain resource that is on the symbol.
However, in the same field of endeavor, Smith teaches, wherein the first frequency domain resource group and the second frequency domain resource group correspond to two different frequency-domain combs on the frequency domain resource that is on the symbol (Smith: [54]-[56], teaches reference signal using as a first comb and a second comb of a frequency-comb for two different frequency groups, to differentiate two UEs, in line with Spec para [93]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldemair’s methods and apparatus to include the first frequency domain resource group and the second frequency domain resource group correspond to two different frequency-domain combs on the frequency domain resource that is on the symbol.
This would have been obvious because it would motivate one of ordinary skill in the art to provide enhanced D2D communication by assigning different base sequences to respective user equipments (UEs) to use for discovery beacon signals for device-to-device (D2D) discovery (Smith: Abstract).
With respect to claim 1, claim recites the identical features of claim 5 for a receiving method. Therefore, it is subjected to the same rejection.
With respect to claim 8, claim recites the identical features of claim 5 for a corresponding apparatus. Therefore, it is subjected to the same rejection.
With respect to claim 8, Baldemair further teaches, an apparatus, comprising a processor and a memory (Baldemair: [55]).

Regarding claims 3, 17 and 15, Baldemair, in view of Smith, teaches the methods / apparatus, as outlined in the rejection of claims 1, 5 and 8.
Baldemair further teaches, wherein: the reference signal comprises a first reference signal sequence and a second reference signal sequence, the first reference signal sequence corresponding to the first base sequence and the second reference signal sequence corresponding to the second base sequence (see Baldemair: Fig. 5, Fragment 1 Reference Signal X1,1 , Fragment 2 Reference Signal X1,2  ; [0075] “A first base sequence A is assigned to the fragment x.sub.1,m, and a second base sequence B different from the first base sequence A is assigned to the fragment x.sub.1,q.”).
Regarding claims 4, 7, 10, 18 and 16, Baldemair, in view of Smith, in view of Smith, teaches the methods / apparatus, as outlined in the rejection of claims 3, 5, 8, 17 and 15.
Baldemair further teaches, wherein a cyclic shift used to generate the first reference signal sequence is the same as a cyclic shift used to generate the second reference signal sequence (see Baldemair: [0075] “The actual reference signal sequences for the two fragments x.sub.1,m and x.sub.1,q are generated by the sequence generator 24 (see FIG. 2) from the first base sequence A and the second base sequence B, respectively, by applying one or more of cyclic shifts, OCCs, SGH and cyclic shift hopping, is generally known in the art.”, teaching one cyclic shift i.e. the same cyclic shift may be used to generate the first and second reference signals).
Regarding claims 19 and 11, Baldemair, in view of Smith, teaches the user equipment, as outlined in the rejection of claims 5 and 8.
Baldemair further teaches, wherein: a correspondence between the first frequency domain resource group and the first base sequence and a correspondence between the second frequency-domain resource group and the second base sequence are pre-defined (Baldemair: [0030] “The method may further comprise determining assignment information that assigns at least one of the first base sequence and the second base sequence to the respective spectral fragment.” [0031] “The assignment information may be received (optionally together with the spectral information) in a resource allocation message or otherwise.”, teaching a correspondence between the frequency-domain resource groups and the base sequences are received in a resource allocation message i.e. pre-defined).
Regarding claims 20 and 12, Baldemair, in view of Smith, teaches the user equipment, as outlined in the rejection of claims 5 and 8.
Baldemair further teaches, further comprising sending a correspondence between the first frequency domain resource group and the first base sequence and a correspondence between the second frequency domain resource group and the second base sequence (see (Baldemair: [0030]-[0031], teaching a correspondence between the frequency-domain resource groups and the base sequences are sent in a resource allocation message).
Regarding claim 13, Baldemair, in view of Smith, teaches the user equipment, as outlined in the rejection of claim 8.
Baldemair further teaches, wherein the apparatus is a base station (see Baldemair [57] “It will be appreciated that reference signals could in principle also be sent from the base station 10 to the user terminals 20 in the downlink”, teaching base station can be the apparatus sending the reference signal)
Regarding claim 14, Baldemair, in view of Smith, teaches the user equipment, as outlined in the rejection of claim 8.
Baldemair further teaches, wherein the apparatus is user equipment (see Baldemair Fig. 2, [47]).

Allowable Subject Matter
Claims 2, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinnunen, U.S. Publication No. 20130189930 - Flexible Radio Channel Sounding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472